DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species 23 (figure 15B) in the reply filed on 10/27/21 is acknowledged.  The traversal is on the ground(s) that Figure 15 A is representative of Figure 15B after reflow.  This is found persuasive and as a result Figure 15A is included in the elected species group along with Figure 15B.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 7, 8, 25, 26, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honer, US 8,143,095.
Regarding claim 1, Honer teaches an electronic assembly method comprising:
bringing together an electronic component 202 and a routing substrate 102 (figure 2A);
directing a light pulse 360 from a light source toward a portion of a bonding material 364 between the electronic component 202 and the routing substrate 102 (figure 3A); and
activating the bonding material through a via 104 opening located in the electronic component or the routing substrate 102 to bond the electronic component 202 to the routing substrate 102 (figure 3C).
Though Honer fails to teach directing the laser to an area located outside of a shadow of the electronic component 202, “the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated” (MPEP 2112.02).  The application of the process of Honer to a different structure is not patentable.  The sole difference is where the bonding takes place.  Instead of bonding a chip to a substrate as taught in Honer, the present claims bond a substrate to a substrate.  The bonding of two substrates using 
With respect to claim 5, Honer teaches the electronic component is a second routing substrate 102, and the via opening 104 is located in the second routing substrate 102, and the light pulse 360 is directed toward a top side of the second routing substrate 102, and a bottom side of the second routing substrate 101 is bonded to the routing substrate 102, it would have been obvious to one of ordinary skill in the art at the time of the invention to switch which substrate contains the via in the invention of Honer because it is well known in the art to form vias in chips.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 7, Honer (column 8, lines 1-8 wherein metals are opaque) teaches the routing substrate 102 is opaque to the light pulse 360.
Concerning claim 8, Honer teaches a thermally conductive liner 106 along sidewalls of the via opening.
Pertaining to claim 25, Honer (figure 10A-B) teaches wherein the electronic component is a second routing substrate 855, and the via opening 856 is located in the second routing substrate, and the light pulse (360 of figure 3A) is directed toward a top side of the second routing substrate 855; and further comprising applying the solder material 875 over the via opening 856 on the top side of the second routing substrate 855 opposite the routing substrate.

Regarding claim 30, Honer (figure 3A) teaches a thermally conductive liner 106 along sidewalls of the via opening 104.
With respect to claim 31, Honer (figure 4) teaches the thermally conductive liner 506 spans along the top side of the second routing substrate 502.
Claims 6, 27-29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honer, US 8,143,095, as applied to claim 1 above, and further in view of Huang, US 2016/0240500.
As to claim 6, Honer (figure 4) teaches solidifying the bonding material 512 to form a joint in which the bonding material 512 substantially fills the via opening 504 and is at least partially located over the top side of the second routing substrate 502 but fails to teach the joint is at least partially located under the bottom side of the second routing substrate 502.
Huang (figure 1A) teaches the bonding material 16 substantially fills the via opening 12b and is at least partially located over the top side (upper side of 12) of the second routing substrate 12 and the joint is at least partially located under the bottom side (lower side of 12)  of the second routing substrate 12.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bon ding material shape of Huang in the invention of Honer 
In re claim 27, Huang (figure 1A) teaches the joint 16 is at least partially located on the bottom side (lower side of 12) of the second routing substrate 12.
Regarding 28, Huang (figure 1A) teaches the joint 16 is at least partially located on the top side (upper side of 12) of the second routing substrate 12.
With respect to claim 29, though Huang fails to specifically teach the bonding material is a high temperature solder material characterized by a liquidus temperature of above 217 °C, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the solder used through routine experimentation (MPEP 2144.05).
As to claim 32, Huang (figure 1A) teaches the thermally conductive liner 20 spans along a bottom side (lower side of 12) of the second routing substrate 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art closely reads upon the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE at (571)272-1937. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	11/19/21